DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

 Applicant's amendment, filed 16 February 2021, is again acknowledged.  Claims 3, 5-7, 9-12, 16, 18, 22, 26, 30, 34-38, 42-55, 58-63, 70, 71, 73, and 75-79 have been cancelled.  No claims have been amended or added.  Claims 1, 2, 4, 8, 13-15, 17, 19-21, 23-25, 27-29, 31-33, 39-41, 56, 57, 64-69, 72 and 74 are pending and under consideration.  


Withdrawn Rejections
The following rejections set forth in the 16 November 2020 Final Office Action are withdrawn (as acknowledged in the 23 February 2021 Advisory Action):  
Applicant’s amendments have obviated all previous objections and rejections with respect to now cancelled claims 36, 37, 43-47 and 55, directed to a Bi-Fc comprising an Fc dimer.  
The rejections of claims 39-41 under 35 U.S.C. 112(b) and (a) are withdrawn in view of the dependency of claim 39 from claim 1.

Revised Rejections
Revised rejections in view of the limitation of all pending claims to the monomeric constructs are set forth below.  Applicant’s arguments regarding the previous rejections of record are again acknowledged, but for the reasons set forth in the Advisory Action were not convincing.  The revised rejections better address Applicant’s previous arguments regarding the applicability of the reference teachings to bispecific, monomeric, constructs.    


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 13-15, 17, 19-21, 27-29, 32, 33, 39-41, 56, 57, 64-69, 72, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0150918 to Kufer (“Kufer;” of record) in view of WO2011/063348 to Zhou et al. (IDS). 
Kufer
Kufer teaches anti-CD3 binding domains that are preferably part of bispecific constructs comprising an additional binding domain that binds a cell surface antigen that is preferably a tumor antigen.  See entire document, e.g. Abstract, but particularly [0066]-[0067], [0108]- [0110]; [0117]-[0118], “claims”   A wide variety of exemplified bispecific constructs are provided in the Examples beginning at [0473] and summarized in the various Tables, such as Table 13 at [0756] (anti-CD3xanti-HER2) and Table 14 at [0852] (anti-CD3xanti-CD33).  (Relevant to all claims, but particularly claims 1 and 56.)
Kufer teaches anti-CD3 constructs in which an anti-CD3 component comprises the same sequences as recited in the current claims, e.g., SEQ ID NOS: 33, 37, 159, 161, 163, 165, 177, 179, 181, and 183.  See entire document, e.g., Abstract and “claims.”  The anti-CD3 components are advantageous because they are human sequences that bind not only human CD3 but also primate CD3, thereby allowing the same molecule to be used in pre-clinical testing and therapy.  E.g. [0023]-[0029].  Kufer’s anti-CD3 scFv constructs include the same CDR, VH, and VL sequences as recited in instant claims 13-15, 17, 36, 37, 55, 56, and 57.  See in particular SEQ ID NOS: 159 and 167 (identical to instant SEQ ID NO: 7); SEQ ID NOS: 161 and 169 (identical to instant SEQ ID NO: 8); SEQ ID NOS: 33 and 177 (identical to instant SEQ ID NO: 29); and SEQ ID NOS: 161 and 179 (identical to instant SEQ ID NO: 31) of Kufer, as well as antibodies “I2C" and 
The tumor targets exemplified by Kufer include CD33 and Her2.  SEQ ID NO: 1152 of Kufer comprises both an anti-CD3 scFv (i.e., comprising instant SEQ ID NOS: 7 and 8) and an anti-tumor (Her2) scFv comprising instant SEQ ID NOS: 5 and 6.  (Relevant particularly to claims 19-21 and 39-41.)
Kufer also teaches bispecific scFv comprising an anti-CD33 scFv comprising the sequences set forth in instant claims 28, 29, and 40 (e.g., SEQ ID NO: 523 of Kufer is identical to instant SEQ ID NO: 33, comprising both the anti-CD33 and anti-CD3 scFv linked in the same way). (Relevant particularly to claims 27-29 and 39-41.)
The scFv’s prepared by Kufer have VH and VL domains linked using a linker that is 15 amino acids in length, namely, a (G4S)3 standard scFv linker.  E.g., see SEQ ID No: 1152, 523.  That is, L1 and L3 are each at least 14 amino acids long.  As also shown in those sequences, a linker is also included between the two scFv (i.e., “L2”) that is five amino acids in length, which is “not more than 12”.  (Relevant to all claims, but particularly to claims 1, 32, 33, and 56.)
Nucleic acids encoding, vectors comprising, host cells and methods of expressing the bispecific scFv are taught at least at [0131]-[0156].  (Relevant particularly to claims 65-68.)
Kufer also teaches that compositions comprising the bispecific scFv can be used to treat cancer.  E.g., [0176]-[0179].  (Relevant particularly to claims 64 and 69.)

Kufer does not teach bispecific scFv [(scFv)2] constructs comprising a monomeric Fc polypeptide with a Y349T substitution, as recited in independent claims 1 and 56, or the Fc substitutions recited in claim 2.
Kufer also does not teach treating fibrotic disorders or a disease mediated by a pathogen, as recited in claims 72 and 74. 

Zhou
Zhou teaches monomeric Fc polypeptides prepared by introducing substitutions of one or more hydrophobic amino acid in the CH3 region with a polar amino acid.  See entire document, e.g., Abstract.  Zhou teaches that the wildtype Fc is homodimeric in nature via high-affinity interactions in the wildtype CH3 domain.  E.g., [0018].  But Zhou teaches that even in the monomeric form, the Fc still retains the ability to bind FcRn, so that even constructs that comprise only one Fc domain have extended half-life relative to constructs that do not comprise an Fc domain.  E.g., [0028], [0033].  In addition to the increased half-life relative to a construct lacking an Fc domain, Zhou also teaches that monomeric constructs are advantageous in that their smaller size facilitates tissue penetration, a feature that can be particularly important for targeting cancers.  E.g. [0033].  
Zhou teaches that formation of heterodimers of two Fc can be discouraged by substitutions at one or more of positions in the CH3 domain.  E.g., [0024], [0025], claims on pages 24 and 25.  Substitutions in human IgG CH3 at positions D356, E357, K392, D399, and K409 with another residue that results in an unfavorable charge help to avoid formation of the homodimer, while substitutions at Y349, L351, L368, L398, F405, and Y407 with a small polar residue such as threonine (T/Thr) improve the stability of the polypeptide in monomeric form.  Id.  Zhou teaches exemplary substitution combinations in human IgG1-CH3 that favor monomer formation are K392D, K409D, Y349T or K392D, K409D, F405T.  E.g. [0026], see also [0062].  

Accordingly, in view of the teachings of Zhou, the ordinary artisan before the effective filing date would have understood that adding a monomeric Fc domain to the bispecific, single-chain antibody of Kufer could increase the half-life relative to the bispecific construct lacking an Fc, particular when the Fc was monomeric and included a K392D, K409D, Y349T substitution combination.  Further, as also taught by Zhou, bispecific constructs comprising a monomeric Fc would have been expected to have enhanced tumor penetration relative to forms containing a dimeric Fc.  Accordingly, the ordinary artisan at least for these reasons would have prepared a monomeric construct in addition to, and as an alternative of, the constructs of Kufer that while bispecific, lacked an Fc domain.  Lastly, depending upon the specificities of the bispecific monomer or dimer, the ordinary artisan would have recognized that not only cancer, but also fibrotic disease and diseases mediated by pathogens could be treated, as recited in claims 69, 72, and 74.  The rationale to apply a technique taught by the prior art as improving the therapeutic and production characteristics of a similar construct is to predictably obtain an improvement to the second construct and is consistent with the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over US2010/0150918 to Kufer (“Kufer;” of record) in view of WO2011/063348 to Zhou et al. (IDS), as applied to claims 1, 2, 8, 13-15, 17, 19-21, 27-29, 32, 33, 39-41, 56, 57, 64-69, 72, and 74 above, and further in view of WO2013/026837 to Ast (“Ast;” IDS).
The teachings of Kufer in view of Zhou have been set forth above and are incorporated here in full, as is the basis for combining the teachings of the references.
Kufer in view of Zhou do not teach incorporating the LALA substitutions recited in claim 4 into the Fc.

Ast teaches bispecific antigen binding proteins for T cell activation and re-direction to specific target cells, wherein the molecule comprises a first scFv linked at its C terminus to the N-terminus of a second scFv and further comprising an Fc domain composed of first and second subunits, the domains linked optionally via one or more linker peptides.  See entire document, e.g. Figure 1, Summary on page 3 and “claims” on pages 75-77.  Like Zhou, Ast teaches that adding an Fc domain to the bispecific construct improved the half-life of the molecule relative to prior art constructs, thereby improving efficacy, and improved production.  E.g., Background at 2.  Ast teaches that the bispecific scFv-Fc constructs can be use to treat cancers, as well as other diseases where it is desirable to activate T cells to induce lysis of target cells.  E.g. pages 52-54.  However, Ast also cautions that toxicity issues known to be associated with the Fc need to be avoided to provide an improved therapeutic.  Background at 2.  
Ast addresses the Fc toxicity issue by introducing mutations in the Fc that reduce effector function.  E.g., page 4, lines 7-25; page 23, line 23 to page 29, line 2.  In particular, Ast 
In view of the teachings of Ast, the ordinary artisan before the effective filing date of the claimed invention would have been motivated to avoid potential negative effects of adding an Fc domain to a bispecific scFv by incorporating mutations into the Fc polypeptide that included the L234A, L235A, and N297 substitutions, as recited in claim 4.  The rationale to apply a technique taught by the prior art as reducing potential toxic effects of other Fc-containing constructs is to predictably obtain an improvement to the second construct and is consistent with the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.



Claims 23-25, 39-41, 72, and 74 are rejected under 35 U.S.C. 103 as unpatentable over US2010/0150918 to Kufer (“Kufer;” of record) in view of WO2011/063348 to Zhou et al. (IDS), as applied to claims 1, 2, 8, 13-15, 17, 19-21, 27-29, 32, 33, 39-41, 56, 57, 64-69, 72, and 74 above, and further in view of US2014/0308285 to Yan et al.  (“Yan;” of record).
The teachings of Kufer in view of Zhou have been set forth above and are incorporated here in full, as is the basis for combining the teachings of the references.
Kufer in view of  Zhou do not teach that the target antigen on the tumor cell is the folate receptor (FOLR1), as recited in claim 23-25, and as one alternative in claims 39-41.
And while obvious over the teachings of Kufer in view of Zhou, those references also do not expressly teach treating fibrotic disorders or a disease mediated by a pathogen, as recited in claims 72 and 74.

Yan teaches bispecific antibodies that an mediate cytolysis of a target cell by an effector cell.  See entire document, e.g., Abstract.  In many of the embodiments the bispecific antibodies are for treating cancer.  E.g., [0015].  In other embodiments, the constructs are used to treat an infectious disease or a fibrotic disorder.  E.g., [0016]-[0017].
In one embodiment, Yan teaches that the target cell antigen is the human folate receptor 1 (FOLR1) and the antigen on the effector cell is CD3.  See, e.g., Example 6, Figures 8 and 9SEQ ID NO: 76 and [0033] description of SEQ ID NO: 76.   The bispecific construct could lyse FOLR1-expressing tumor cells.  E.g. Figure 8 and [0027].  SEQ ID NO: 76 is an anti-FOLR1 bispecific construct that comprises the CDRs recited in instant claims 24 and 40, as well as the VH and VL as recited in instant claims 25 and 41.
As discussed above, Kufer in view of Zhou teaches that any of a variety of tumor target specific antibodies can be used, depending upon the tumor targeted.  Yan teaches that FOLR1 is a target for antibody-mediated therapy of cancers that express it on the surface of the tumor cells.  Yan also teaches that the anti-FOLR1 antibody can be used in a bispecific form where the other specificity is for CD3.  While Yan does not prepare a bispecific-Fc construct as claimed, Yan teaches the antibody sequences and the teachings of Kufer provide the methodology needed for substituting an anti-FOLR1 scFv into the monomeric bispecific (scFv)2-Fc constructs prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  




Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US2010/0150918 to Kufer (“Kufer;” of record) in view of WO2011/063348 to Zhou et al. (IDS), as applied to claims 1, 2, 8, 13-15, 17, 19-21, 27-29, 32, 33, 39-41, 56, 57, 64-69, 72, and 74 above, and further in view of in view of WO2013/096221 to Sun et al. (“Sun;” of record).
The teachings of Kufer in view of Zhou have been set forth above and are incorporated here in full, as is the basis for combining their teachings.
Kufer in view of Zhou do not teach inserting one or more of the amino acid sequences recited in SEQ ID NOS: 36-47 between positions 384 and 385 of the Fc, as recited in claim 31.

Sun teaches methods of improving the binding characteristics of an Fc-containing polypeptides, including bispecific molecules, for the neonatal Fc receptor (FcRn).  See entire document, e.g., Abstract.  The peptides recite in instant claim 31 are taught as useful for 
Given the teachings of Zhou regarding the desirability of increasing half-life for the bispecific, tumor targeting antibodies, the ordinary artisan prior to the effective filing date of the claimed invention would have predictably inserted any of the peptides taught by Sun into the Fc region of the constructs of Kufer in view of Zhou to predictably further improve its half-life in vivo and enhance its therapeutic activity.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4, 8, 13-15, 17, 19-21, 23-25, 27-29, 31-33, 39-41, 56, 57, 64-69, 72 and 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 12-15, 17-20, 23-26, 28, 30-38 of copending Application No. 15885998 (pub’d as US20180230220; of record) in view of US2010/0150918 to Kufer (“Kufer;” IDS) and WO2011/063348 to Zhou et al. (IDS).  
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to monomeric constructs having the same general components, arranged in the same way, but for the Y349T substitution.  But Zhou provides motivation to include the Y349T substitution in the monomeric constructs for the reasons discussed above.  And the amended claims of the '998 recite the anti-CD3, anti-HER2, and anti-FOLR1 species recited in instant claims 8, 13-15, 17, 19-21, 23-25, and 39-41.  Further, for the reasons discussed above in the rejections based also on Kufer and Zhou, the CD33 sequence specific claims are obvious alternatives to the constructs claimed in the '998.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s request to hold the rejection in abeyance is acknowledged.  



Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK, telephone number (571)270-1960.  The examiner works a flexible schedule, but she can normally be reached Mon to Fri generally 7:30-6:00 (with midday flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU, can be reached at 571-272-5250.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643